Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

     

This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of August 26, 2016
by and between American BriVision (Holding) Corporation, a Nevada corporation
(the “Company”) with the address at 11 Sawyers Peak Drive, Goshen, NY 10924, and
Biolite Inc., a Taiwan corporation, (the “Purchaser”), with the address.

 

RECITALS

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933 (the
“Securities Act”) and/or Regulation S (“Regulation S”) as promulgated under the
Securities Act;

 

WHEREAS, the Company is offering 1,468,750 shares (each a “Share” and
collectively the “Shares”) of its common stock, par value $0.001 per share (the
“Common Stock”) at price of $1.60 per Share to the Purchaser;

 

WHEREAS, the Purchaser is a non-US corporation qualifies as a “non-US person” as
defined in Regulation S;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

ARTICLE 1. Purchase and Sale of the Stock

 

1.1 Purchase and Sale of Stock. Upon the following terms and conditions, the
Company is offering to the Purchaser and, in consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Purchaser agrees to purchase the Share for the aggregate
price of Two Million Three Hundred and Fifty Thousand Dollars ($2,350,000) (the
“Purchase Price”).

 

1.2 Closing. The closing of the purchase and sale of the Shares (the “Closing”)
shall take place at the offices of Hunter Taubman Fischer & Li LLC, the
Company’s legal counsel, on the date hereof (the “Closing Date”). At the Closing
the Company shall deliver or cause to be delivered to the Purchaser (i) a
certificate for such number of Shares, and (ii) any other documents required to
be delivered pursuant to this Agreement. At the Closing, the Purchaser shall
have delivered the Purchase Price by wire transfer or by check to the Company.

 

 

 

 

ARTICLE 2. Representations and Warranties

 

Section 2.1           Representations and Warranties of the Company and its
Subsidiaries. The Company hereby represents and warrants to the Purchaser on
behalf of itself, its Subsidiaries (as hereinafter defined), as of the date
hereof (except as set forth on the Schedule of Exceptions attached hereto with
each numbered Schedule corresponding to the section number herein), as follows:

 

(a)          Organization, Good Standing and Power. The Company, and each of its
Subsidiaries, is a corporation or other entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization (as applicable) and respectively,
has the requisite corporate power to own, lease and operate its properties and
assets and to conduct its business as it is now being conducted. The Company and
each of its Subsidiaries is duly qualified to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect (as defined in Section 2.1(g)
hereof).

 

(b)          Corporate Power; Authority and Enforcement. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, and to issue and sell the Shares in accordance
with the terms hereof. The execution, delivery and performance of this Agreement
by the Company and the consummation by it of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
Board of Directors or stockholders is required. This Agreement constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(c)          Capitalization. The authorized capital stock of the Company and the
shares thereof currently issued and outstanding as of May 16, 2016 is set forth
in the Company’s Form 10-Q Periodic Report for the periods ended March 31, 2016
(the “Form 10-Q”). The Company has furnished or made available to the Purchaser
true and correct copies of the Company’s Articles of Incorporation, as amended
and in effect on the date hereof (the “Articles”), and the Company’s Bylaws, as
amended and in effect on the date hereof (the “Bylaws”).

 

(d)          Issuance of Shares. The Shares to be issued at the Closing have
been duly authorized by all necessary corporate action and the Preferred Shares,
when paid for or issued in accordance with the terms hereof, shall be validly
issued and outstanding, fully paid and non-assessable.

 

 2 

 

 

(e)          [intentionally left blank].

 

(f)          Commission Documents, Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the U.S. Securities and Exchange Commission (the “Commission”
or “SEC”) pursuant to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including the Form 10-Q and other
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”). The Company has not provided to the
Purchaser any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than (i) with respect to the transactions contemplated by this Agreement, or
(ii) pursuant to a non-disclosure or confidentiality agreement signed by the
Purchaser. At the time of the respective filings, the Form 10-K’s and the Form
10-Q’s complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
documents. As of their respective filing dates, none of the Form 10-K’s or Form
10-Q’s contained any untrue statement of a material fact; and none omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
Commission Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).

 

(g)          No Material Adverse Effect. As of the date of this Agreement, the
Company, and its Subsidiaries have not experienced or suffered any Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
shall mean (i) any material adverse effect upon the assets, properties,
financial condition, business or prospects of the Company, and its Subsidiaries,
when taken as a consolidated whole, and/or (ii) any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its material covenants, agreements and
obligations under this Agreement.

 

(h)          No Undisclosed Liabilities. Other than as disclosed in the
Company’s Commission Documents or on Schedule 2.1(h) to the knowledge of the
Company, neither the Company, nor the Subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s and the Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect.

 

 3 

 

 

(i)          No Undisclosed Events or Circumstances. To the Company’s knowledge,
no event or circumstance has occurred or exists with respect to the Company, the
Subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

 

(j)          Title to Assets. Except where non-compliance would not have a
Material Adverse Effect, each of the Company and the Subsidiaries has good and
marketable title to (i) all properties and assets purportedly owned or used by
them as reflected in the Financial Statements, (ii) all properties and assets
necessary for the conduct of their business as currently conducted, and (iii)
all of the real and personal property reflected in the Financial Statements free
and clear of any Lien. All leases are valid and subsisting and in full force and
effect.

 

(k)          Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company which questions the validity of this Agreement or the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto.

 

(l)          Compliance with Law. The Company has all material franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of their respective business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

(m)          No Violation. The business of the Company is not being conducted in
violation of any Federal, state, local or foreign governmental laws, or rules,
regulations and ordinances of any of any governmental entity, except for
possible violations which singularly or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. The Company is not required under
Federal, state, local or foreign law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement, or issue and sell the Shares in accordance
with the terms hereof or thereof (other than (x) any consent, authorization or
order that has been obtained as of the date hereof, (y) any filing or
registration that has been made as of the date hereof or (z) any filings which
may be required to be made by the Company with the Commission or state
securities administrators subsequent to the Closing.)

 

 4 

 

 

(n)          No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Company’s Certificate or Bylaws, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(o)          Certain Fees. Except as set forth on Schedule 2.1(o) hereto, no
brokers fees, finders fees or financial advisory fees or commissions will be
payable by the Company with respect to the transactions contemplated by this
Agreement.

 

(p)          Books and Record. Except as may have otherwise been disclosed in
the Commission Documents, the books and records of the Company accurately
reflect in all material respects the information relating to the business of the
Company.

 

(q)          Material Agreements. Any and all written or oral contracts,
instruments, agreements, commitments, obligations, plans or arrangements, the
Company and the Subsidiaries is a party to, that a copy of which would be
required to be filed with the Commission as an exhibit to a registration
statement on Form S-1 (collectively, the “Material Agreements”) if the Company
or any subsidiary were registering securities under the Securities Act has
previously been publicly filed with the Commission in the Commission Documents.

 

(r)          Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of Subsidiaries, or any person owning any
capital stock of the Company or any subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.

 

Section 2.2           Representations and Warranties of the Purchaser. The
Purchaser hereby makes the following representations and warranties to the
Company as of the date hereof:

 

(a) Organization and Good Standing of the Purchaser. The Purchaser is a
corporation duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.

 

 5 

 

 

(b)          Authorization and Power. The Purchaser has the requisite power and
authority to enter into and perform this Agreement. The execution, delivery and
performance of this Agreement and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate, partnership or limited liability company action, and no further
consent or authorization of such Purchaser or its Board of Directors,
stockholders, partners, members, or managers, as the case may be, is required.
This Agreement has been duly authorized, executed and delivered by such
Purchaser and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with the terms hereof.

 

(c)          No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby or relating hereto do not and will not (i)
result in a violation of such Purchaser’s charter documents, bylaws, operating
agreement, partnership agreement or other organizational documents or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of any agreement, indenture
or instrument or obligation to which such Purchaser is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser). Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement, provided, that
for purposes of the representation made in this sentence, such Purchaser is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

 

(d)          Status of Purchaser. The Purchaser is a “non-US person” as defined
in Regulation S. The Purchaser further makes the representations and warranties
to the Company set forth on Exhibit A. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer, nor an affiliate of a broker-dealer.

 

(e)          Reliance on Exemptions. The Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.

 

 6 

 

 

(f)          Information. The Purchaser and its advisors, if any, have had the
opportunity to ask questions of management of the Company and its Subsidiaries
and have been furnished with all information relating to the business, finances
and operations of the Company and information relating to the offer and sale of
the Shares which have been requested by the Purchaser or its advisors. Neither
such inquiries nor any other due diligence investigation conducted by the
Purchaser or any of its advisors or representatives shall modify, amend or
affect the Purchaser’s right to rely on the representations and warranties of
the Company contained herein. The Purchaser understands that its investment in
the Shares involves a significant degree of risk. The Purchaser further
represents to the Company that the Purchaser’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Purchaser
and its representatives.

 

(g)          Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Shares.

 

(h)          Transfer or Re-sale. The Purchaser understands that the sale or
re-sale of the Shares has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the Shares may not
be transferred unless (i) the Shares are sold pursuant to an effective
registration statement under the Securities Act, (ii) the Purchaser shall have
delivered to the Company an opinion of counsel that shall be in form, substance
and scope customary for opinions of counsel in comparable transactions to the
effect that the Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, which opinion shall be
reasonably acceptable to the Company, (iii) the Shares are sold or transferred
to an “affiliate” (as defined in Rule 144 promulgated under the Securities Act
(or a successor rule) (“Rule 144”)) of the Purchaser who agrees to sell or
otherwise transfer the Shares only in accordance with this Section 2.2(f) and
who is a non-US person, (iv) the Shares are sold pursuant to Rule 144, or (v)
the Shares are sold pursuant to Regulation S under the Securities Act (or a
successor rule) (“Regulation S”). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Shares may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

(i)          Legends. The Purchaser understands that the Shares shall bear a
restrictive legend in the form as set forth under Section 5.1 of this Agreement.
The Purchaser understands that, until such time the Shares may be sold pursuant
to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
may bear a restrictive legend in substantially the form set forth under Section
5.1 (and a stop-transfer order may be placed against transfer of the
certificates evidencing such Securities).

 

(j)          Residency. The Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.

 

(k)          No General Solicitation. The Purchaser acknowledges that the Shares
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

 

 7 

 

 

(l)          Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 and Rule 144A, of the rules and regulations
of the Commission, as amended, promulgated pursuant to the Securities Act (“Rule
144”), and that such person has been advised that Rule 144 and Rule 144A, as
applicable, permits resales only under certain circumstances. Such Purchaser
understands that to the extent that Rule 144 or Rule 144A is not available, such
Purchaser will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

 

(m)          Brokers. Purchaser does not have any knowledge of any brokerage or
finder’s fees or commissions that are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person or entity with respect to the transactions
contemplated by this Agreement.

 

(n)          Acquisition for Investment. The Purchaser is a non-US corporation
set up by the Shareholders of the Purchaser, each qualifies as a “non-US person”
as defined in Regulation S, for the specific purpose of acquiring the Shares,
solely for the Shareholders of the Purchaser’s own account for the purpose of
investment and not with a view to or for sale in connection with a distribution
to anyone other than the Shareholders of the Purchaser. By executing this
Agreement each and all Shareholders of the Purchaser agree to make substantially
the same representations and warranties by the Purchaser under this Agreement.
Specifically, each Shareholder of the Purchaser individually and all
Shareholders of the Purchaser collectively represent and warrant that:

 

i)It understands that it is bound by substantially the same representations and
warranties made by the Purchaser under this Agreement;

 

ii)It is a “non-US person” as defined in Regulation S and further makes the
representations and warranties to the Company set forth on Exhibit A;

 

iii)It does not have a present intention to sell any of Shares, either directly
or indirectly owned by it, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of the Shares to or through any
person or entity; provided, however, that by making the representations herein
(except as provided below), such shareholder of the Purchaser does not agree to
hold any of the Shares for any minimum or other specific term and reserves the
right to dispose of the Shares at any time in accordance with Federal and state
securities laws applicable to such disposition;

 

 8 

 

 

iv)It acknowledges that it is able to bear the financial risks associated with
an investment in the Shares and that, through the Purchaser, it has been given
full access to such records of the Company and the Subsidiaries and to the
officers of the Company and the Subsidiaries and received such information as it
has deemed necessary or appropriate to conduct its due diligence investigation
and has sufficient knowledge and experience in investing in companies similar to
the Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company;

 

v)It acknowledges that it understands the risks of investing in companies
domiciled and/or which operate primarily in the People’s Republic of China and
that the purchase of the Shares involves substantial risks;

 

vi)It understands that the portion of the Shares it is entitled to receive via
in kind distribution from the Purchaser shall bear a restrictive legend in the
form as set forth under Section 5.1 of this Agreement;

 

vii)It understands that the Shares must be held indefinitely unless such Shares
are registered under the Securities Act or an exemption from registration is
available;

 

viii)It agrees that when an offer or sale of the Shares is made prior to the
one-year Distribution Compliance Period (as defined in Exhibit A), it shall
resell the Shares in accordance with Regulation S and agrees not to engage in
any hedging transactions; and

 

ix)It understands that the Company is required, either by contract or a
provision in its bylaws, articles, charter or comparable document, to refuse to
register any transfer of the Shares not made in accordance with the provisions
of Regulation S under the Securities Act.

 

(o)          Compliance with Local Laws. The Purchaser represents and warrants
that when it conducts the in-kind distribution of the Shares to its
shareholders, the distribution shall be in compliance with local laws and
regulations where the distribution takes place. The Purchaser further agrees
that it shall notify the Company when it makes such distribution.

 

(p)          Sophisticated Investor. The Purchaser represents and warrants that
it has sufficient knowledge and experience in financial and business matters and
is capable of evaluating the merits and risks of the investment in the Shares.

 

 9 

 

 

ARTICLE 4.

 

[intentionally left blank]

 

ARTICLE 5. Stock Certificate Legend

 

Section 5.1           Legend. Each certificate representing the Shares shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):

 

“THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) AR BEING
OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”) AND WITHOUT
REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE SECURITIES
ACT.

 

TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”

 

ARTICLE 6. Indemnification

 

Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser (and their respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchaser as a result of any material breach of
the material representations or warranties made by the Company herein. The
Purchaser agrees to indemnify and hold harmless the Company and its directors,
officers, affiliates, agents, successors and assigns from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Company as a result of any breach of the representations or
warranties made by such Purchaser herein. The maximum aggregate liability of the
Purchaser pursuant to its indemnification obligations under this Article 6 shall
not exceed the portion of the Purchase Price paid by such Purchaser hereunder.
In no event shall any “Indemnified Party” (as defined below) be entitled to
recover consequential or punitive damages resulting from a breach or violation
of this Agreement.

 

 10 

 

 

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article 6 (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article 6 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the Indemnified Party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall be liable for any
settlement if the indemnifying party is advised of the settlement but fails to
respond to the settlement within thirty (30) days of receipt of such
notification. Notwithstanding anything in this Article 6 to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnity agreements contained herein
shall be in addition to (a) any cause of action or similar rights of the
Indemnified Party against the indemnifying party or others, and (b) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

ARTICLE 7. Miscellaneous

 

Section 7.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of the Stock to the Purchaser.

 

 11 

 

 

Section 7.2 Consent to Jurisdiction. Each of the Company and the Purchaser: (i)
hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in New York and the courts of the State of New York for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement or any of the documents contemplated in this Agreement (“Transaction
Documents”) or the transactions contemplated hereby or thereby; and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Each of the Company and the
Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 7.2 shall affect or limit any right to serve process in any other
manner permitted by law. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The Company hereby
appoints Hunter Taubman Fischer & Li, LLC as its agent for service of process in
New York. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

Section 7.3 Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor the
Purchaser makes any representations or warranty, or undertaking with respect to
such matters and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein. No provision of
this Agreement nor any of the Transaction Documents may be waived or amended
other than by a written instrument signed by the Company and the Purchaser.

 

Section 7.4 Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement and the Transaction Documents or in connection
with the transactions contemplated hereby and thereby shall be in writing and
shall be deemed to be delivered and received by the intended recipient as
follows: (i) if personally delivered, on the business day of such delivery (as
evidenced by the receipt of the personal delivery service); (ii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing); or (iii) if delivered by facsimile or electronic
transmission, on the business day of such delivery if sent by 6:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party’s telecopier machine). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
7.4), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). Notwithstanding the foregoing, routine communications may be sent by
ordinary first-class mail and contemporaneous e-mail. All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable:

 

 12 

 

 

If to the Company:

 

American BriVision (Holding) Corporation,

Attn:

Address:

 

If to any Purchaser:  

 

BioLite, Inc

Attn:  

Address:

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement and the other Transaction
Documents shall be deemed to be a continuing waiver in the future or a waiver of
any other provisions, condition or requirement hereof and thereof, nor shall any
delay or omission of any party to exercise any right hereunder and thereunder in
any manner impair the exercise of any such right accruing to it thereafter.

 

Section 7.6 Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement and the
other Transaction Documents. Any reference to the masculine, feminine, or neuter
gender shall be a reference to such other gender as is appropriate. References
to the singular shall include the plural and vice versa.

 

Section 7.7 Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchaser,
as applicable, provided, however, that, subject to federal and state securities
laws and as otherwise provided in the Transaction Documents, the Purchaser may
assign its rights and delegate its duties hereunder in whole or in part: (i) to
a third party acquiring all or substantially all of its Shares in a private
transaction; or (ii) to an affiliate, in each case, without the prior written
consent of the Company, after notice duly given by such Purchaser to the Company
provided, that no such assignment or obligation shall affect the obligations of
such Purchaser hereunder and that such assignee agrees in writing to be bound,
with respect to the transferred securities, by the provisions hereof that apply
to the Purchaser. The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective permitted successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. If any Purchaser
transfers the Shares purchased hereunder, any such penalty shares or liquidated
damages, as the case may be, pursuant to this Agreement shall similarly transfer
to such transferee with no further action required by the purchaser or the
Company.

 

 13 

 

 

Section 7.8 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) this
Agreement and the Transaction Documents, whenever the Purchaser exercises a
right, election, demand or option under this Agreement or a Transaction Document
and the Company does not timely perform its related obligations within the
periods therein provided, then such Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

Section 7.9 Replacement of Note. If any certificate or instrument evidencing any
Note is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Note. If a replacement certificate or instrument evidencing any Note
is requested due to a mutilation thereof, the Company may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.

 

Section 7.10 Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of the
Purchaser arising directly or indirectly, under this Agreement and the other
Transaction Documents of any and every nature whatsoever shall be satisfied
solely out of the assets of such Purchaser, and that no trustee, officer, other
investment vehicle or any other Affiliate of such Purchaser or any Purchaser,
shareholder or holder of shares of beneficial interest of such a Purchaser shall
be personally liable for any liabilities of such Purchaser.

 

Section 7.11 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 7.12 Governing Law. This Agreement and the other Transaction Documents
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
This Agreement and the other Transaction Documents shall not be interpreted or
construed with any presumption against the party causing this Agreement and the
other Transaction Documents to be drafted.

 

Section 7.13 Survival. The representations and warranties of the Company
hereunder and under the other Transaction Documents shall survive the execution
and delivery hereof and the Final Closing hereunder for a period of three (3)
years following the Final Closing Date.

 

 14 

 

 

Section 7.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

 

Section 7.15 Severability. The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.

 

Section 7.16 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

  American BriVision (Holding) Corporation             By: /s/ Kira Huang    
Name: Kira Huang     Title: Chief Financial Officer  

 

 16 

 

 

Signature Page of the Purchaser

 

IN WITNESS WHEREOF, the Shareholder of Purchaser agreed to be bound by the same
representations and warranties of the Purchaser made under this Agreement,
including Section 2.2 and Exhibit A hereto, and has caused this Agreement to be
duly executed individually as of the date first above written.

 

BioLite Inc.               By: /s/ Frank Liu     Name: Frank Liu     Title:
Supervisor    

 

 17 

 

 

EXHIBIT A

 

NON U.S. PERSON REPRESENTATIONS

 

The Purchaser further represents and warrants to the Company as follows:

 

1.At the time of (a) the offer by the Company and (b) the acceptance of the
offer by the Company of the Shares, the Purchaser is outside the United States.

 

2.The Purchaser is acquiring the Shares for such Shareholder’s own account, for
investment and not for distribution or resale to others and is not purchasing
the Shares for the account or benefit of any U.S. person, or with a view towards
distribution to any U.S. person, in violation of the registration requirements
of the Securities Act.

 

3.The Purchaser will make all subsequent offers and sales of the Shares either
(x) outside of the United States in compliance with Regulation S; (y) pursuant
to a registration under the Securities Act; or (z) pursuant to an available
exemption from registration under the Securities Act. Specifically, The
Purchaser will not resell the Shares to any U.S. person or within the United
States prior to the expiration of a period commencing on the Closing Date and
ending on the date that is one year thereafter (the “Distribution Compliance
Period”), except pursuant to registration under the Securities Act or an
exemption from registration under the Securities Act.

 

4.The Purchaser has no present plan or intention to sell the Shares in the
United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Shares and is not acting as a Distributor
of such securities.

 

5.Neither the Purchaser, its Affiliates nor any Person acting on behalf of the
Purchaser, has entered into, has the intention of entering into, or will enter
into any put option, short position or other similar instrument or position in
the U.S. with respect to the Shares at any time after the Closing Date through
the Distribution Compliance Period except in compliance with the Securities Act.

 

6.The Purchaser consents to the placement of a legend on any certificate or
other document evidencing the Shares substantially in the form set forth in
Section 5.1.

 

 18 

 

 

7.The Purchaser is not acquiring the Shares in a transaction (or an element of a
series of transactions) that is part of any plan or scheme to evade the
registration provisions of the Securities Act.

 

8.The Purchaser has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect such person’s or
entity’s interests in connection with the transactions contemplated by this
Agreement.

 

9.The Purchaser has consulted, to the extent that it has deemed necessary, with
its tax, legal, accounting and financial advisors concerning its investment in
the Shares.

 

10The Purchaser understands the various risks of an investment in the Shares and
can afford to bear such risks for an indefinite period of time, including,
without limitation, the risk of losing its entire investment in the Shares.

 

11.The Purchaser has had access to the Company’s publicly filed reports with the
SEC and has been furnished during the course of the transactions contemplated by
this Agreement with all other public information regarding the Company that the
Purchaser has requested and all such public information is sufficient for the
Purchaser to evaluate the risks of investing in the Shares.

 

12.The Purchaser has been afforded the opportunity to ask questions of and
receive answers concerning the Company and the terms and conditions of the
issuance of the Shares.

 

13.The Purchaser is not relying on any representations and warranties concerning
the Company made by the Company or any officer, employee or agent of the
Company, other than those contained in this Agreement.

 

14.The Purchaser will not sell or otherwise transfer the Shares unless either
(A) the transfer of such securities is registered under the Securities Act or
(B) an exemption from registration of such securities is available.

 

15.The Purchaser represents that the address set forth in the Agreement is the
principal business.

 

 19 

 

 

16.The Purchaser understands and acknowledges that the Shares have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to the Purchaser and that any representation to the contrary is a
criminal offense.

 

 20 

 